Citation Nr: 0011887	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  91-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a shell 
fragment wound to the left anterior thigh, involving Muscle 
Group XIV.  

2.  Propriety of the effective date of September 19, 1989, 
for the assignment of an increased rating to 10 percent for 
service-connected residuals of a shell fragment wound to the 
left thigh, involving Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1970.  

By rating action in December 1970, service connection was 
established for scar residuals of a shell fragment wound to 
the left thigh.  A noncompensable rating was assigned, 
effective from August 19, 1970, the day following the 
veteran's discharge from service.  The veteran was notified 
of this decision and did not appeal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 decision by the RO 
which, in part, denied an increased (compensable) rating for 
the veteran's service-connected scar residuals of a shell 
fragment wound to the left thigh, involving Muscle Group XIV.  
A personal hearing at the RO was held in May 1991.  In 
January 1992, the Board, in part, remanded the issue of an 
increased rating to the RO for additional development.  

By rating action in December 1994, the RO, in part, granted 
an increased rating to 10 percent for the residuals of a 
shell fragment wound to the left thigh, effective from 
September 19, 1989, the date of receipt of the veteran's 
claim for increase.  The Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for service-
connected residuals of a shell fragment wound to the left 
anterior thigh, involving Muscle Group XIV remains in 
appellate status.  

In the Statement of Accredited Representation in Appealed 
Case (VA Form 1-646) received in September 1996, the 
representative raised the issue of an earlier effective date 
for the assignment of the 10 percent rating for the residuals 
of a shell fragment wound to the left thigh.  The RO denied 
the claim for an earlier effective date by rating action in 
December 1996, and the issue was included in a Supplemental 
Statement of the Case (SSOC) issued the same month.  

In April 1998, the representative submitted a copy of an 
unsigned rating action dated July 24, 1995, which purportedly 
found clear and unmistakable error (CUE) in the December 1970 
rating decision which assigned a noncompensable rating for 
the residuals of a shell fragment wound to the left thigh.  
The representative argued that a copy of the July 1995 rating 
decision was not in the claims file, and alleged that the 
claims file may have been tampered with.  

In February 1999, the Board, in part, remanded the appeal to 
the RO to address the representative's allegation of 
tampering with the claims file, and to determine if the 
representative intended to raise the issue of CUE in the 
December 1970 rating decision.  

A VA Memorandum on the question of VA tampering of the claims 
file was promulgated by the RO Service Center Manager in June 
1999.  The veteran's representative read and signed the 
official file copy, in which the Service Center Manager found 
that there was no evidence of any tampering of the claims 
file, or that a rating decision on the issue of CUE was ever 
promulgated by the RO.  

The RO failed, however, to determine if the representative 
intended to raise the issue of CUE in the December 1970 
rating decision.  As pointed by the Board in February 1999, 
the issue of CUE, if raised, would be inextricably 
intertwined the issue of an earlier effective date.  Thus, 
the RO's failure to ascertain whether the representative 
wished to pursue this matter raises serious due process 
questions.  However, in light of the Board's favorable 
decision on the underlying issue, that is, the effective date 
of the 10 percent rating, the appeal will not be remanded as 
required by Stegall v. West, 11 Vet App 268 (1998).  

In light of the decision hereinbelow, the Board has 
recharacterized the issue concerning the effective date of 
the 10 percent rating to reflect the proper adjudicatory 
considerations of the issue on appeal.  


FINDINGS OF FACT

1.  A claim of service connection for residuals of a shell 
fragment wound to the left thigh was received from the 
veteran in September 1970.  

2.  Service connection was established for scar residuals of 
a shell fragment wound the left thigh by rating action in 
December 1970, effective from August 29, 1970.  

3.  Additional service department records received in June 
1971, show that the veteran was treated for a shell fragment 
wound to the left thigh in August 1968; no action with regard 
to the veteran's rating for a shell fragment wound the left 
thigh was undertaken upon receipt of those records.  

4.  A claim for an increased rating for service-connected 
residuals of a shell fragment wound to the left thigh was 
received in September 1989.  

5.  By rating action in December 1996, the veteran was 
assigned an increased rating to 10 percent for residuals of a 
shell fragment wound the left thigh, effective from September 
19, 1989.  

6.  The veteran's residuals of a shell fragment wound to the 
left thigh involving Muscle Group XIV include complaints of a 
periodic dull muscle pain, without any objective evidence of 
weakness or functional impairment, and is productive of not 
more than moderate disability.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of the 10 
percent evaluation currently assigned for service-connected 
residuals of a shell fragment wound to the left anterior 
thigh, involving Muscle Group XIV are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.73, Part 4, including Diagnostic Code 5314 (1999) (prior to 
and following amendment, effective July 3, 1997).  

2.  The award of disability compensation at the 10 percent 
level for service-connected residuals of a shell fragment 
wound to the left anterior thigh, involving Muscle Group XIV 
from August 29, 1970, is warranted.  38 U.S.C.A. §§ 1155, 
5110 (West 1991); 38 C.F.R. §§ 3.156(c), 3.400(q)(2), Part 4, 
Diagnostic Code 5314 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1970, a claim for VA disability compensation was 
received from the veteran.  

In October 1970, the RO requested all of the veteran's 
service medical records from the National Personal Records 
Center (NPRC).  A response from that facility later the same 
month indicated that all available records were being sent, 
and that additional service medical records would be 
forwarded when received.  

When examined by VA in November 1970, the veteran complained 
of pain and aching in his left leg on prolonged standing.  On 
examination, there was a 3/4 inch diameter scar two inches 
above the left patella which was asymptomatic.  There was no 
functional impairment on motion of the left leg.  X-ray 
studies of the left thigh showed no abnormality.  The 
diagnosis was shell fragment scar on the lower third of the 
anterior left thigh.  

By rating action in December 1970, service connection was 
established for residuals of a shell fragment wound to the 
left anterior thigh, and a noncompensable rating was 
assigned, effective from August 29, 1970, the day following 
the veteran's discharge from service.  The rating decision 
reflects that the grant of service connection was based on 
the veteran's reported history of a shell fragment wound, the 
VA examination report which showed a scar on the left 
anterior thigh area consistent with a shell fragment wound, 
and service department records that showed the veteran was 
awarded a Purple Heart.  

In June 1971, additional service medical records were 
received from the NPRC, including the veteran's entrance and 
separation examinations, and clinical records.  The 
additional records show that the veteran was hospitalized for 
a shrapnel wound to the distal left thigh on August 16, 1968.  
X-ray studies at that time were negative for any posterior 
bone involvement, and the neurovascular system was intact.  
The wounds were debrided and the veteran was placed on 
Penicillin therapy.  The clinical records show that the 
veteran developed an infection on August 29, which cleared on 
the 31st of August.  On September 2, the sutures broke loose 
and there was some slight infection.  The wound was cleansed 
and a new dressing was applied.  The veteran was treated with 
hot soaks for swelling on several occasions in September 
1968, and additional infection was noted.  A clinical record 
dated September 19, 1968, indicated that the veteran's wound 
was more than a month old and had not healed.  On examination 
at that time, there was no evidence of any shrapnel.  Except 
for a 1-inch diameter, S-shaped scar above the left knee 
noted on an undated service examination, there were no 
further complaints, treatment, or abnormal findings 
pertaining to the shell fragment wound of the left thigh 
during service.  

In September 1989, the veteran filed a claim for an increased 
rating for his service-connected residuals of a shell 
fragment wound to the left thigh.  

When examined by VA in November 1989, the veteran reported 
that following the initial shell fragment injury, he was 
treated for just over a month for the residuals of the shell 
fragment wound, and was then returned to his regular duty.  
The veteran reported that the wound did not cause him any 
significant trouble at the present time.  He reported that he 
worked full-time as a maintenance man and had no trouble on 
the job.  

On examination, there was a well-healed, depressed, adherent, 
3/4-inch diameter scar about 4-inches above the left knee.  
There were no other visible scars around the left knee.  The 
veteran walked with normal gait and posture, and did not 
limp.  He was able to deep knee bend, and could walk on his 
toes and heels on the inside and outside edges of his feet.  
He was able to run in place in a symmetrical and normal 
manner.  There was no instability or other functional 
impairment of the left knee.  The examiner indicated that 
while initial inspection of the wound seemed to be minor, on 
closer examination, it appeared that the initial injury had 
been a deep penetrating type wound.  (The examiner also noted 
some additional disability of the left great toe, and 
wondered if it was related to the shell fragment wound.  The 
issue of secondary service connection for left great toe 
disability was subsequently developed, but the veteran later 
withdrew the claim in September 1997.)  The examiner 
identified the shell fragment wound as affecting Muscle Group 
XIV, but noted that the veteran did not appear to have any 
residual functional impairment in the left leg.  X-ray 
studies of the left leg were normal.  The diagnoses included 
history of shell fragment wound to the left thigh, healed, 
with involvement of Muscle Group XIV, nonsymptomatic, and 
history of leg infection, left thigh, with no evidence of 
disabling residuals, nonsymptomatic.  

The veteran testified at a personal hearing at the RO in May 
1991 that he had no specific problems with his left leg over 
the years except for some occasional pain and a sensation of 
weakness in the left thigh.  

By rating action in December 1994, the RO assigned an 
increased rating to 10 percent for service-connected 
residuals of a shell fragment wound to the left thigh, 
effective from September 19, 1989, the date of receipt of the 
veteran's reopened claim.  

When examined by VA in November 1996, the veteran complained 
of pain and weakness in his left leg.  He denied any numbness 
or tingling in his left leg or any pain or limitation of 
motion in the left knee.  The veteran reported a history of 
bilateral bowleg.  He described an achy sensation in the 
distal anterior thigh and groin areas after prolonged periods 
of work, but denied any stumbling, loss of coordination, or 
falling secondary to his symptoms.  

On examination, flexion and extension strength in the left 
knee was 5/5, with 5/5 power for ankle dorsiflexion and 
plantar flexion.  Left hip abduction was to 60 degrees; 
flexion was to 140 degrees, and adduction was to 25 degrees.  
All movements were fluid and without pain.  Sensation to 
light touch was grossly intact without deficit.  Toes were 
down going on Babinski, with 2+ patellar and Achilles 
reflexes.  Patellar and quadriceps mechanism was palpable and 
intact, although anterior distal thigh multiple scar sites 
were visible from previous trauma with palpable irregularity 
of the distal anterior quadriceps mechanism consistent with 
scarring.  The patella tracked well without noted patellar 
instability or subluxation.  There was no effusion or 
evidence of infection, and valgus and varus stressing of the 
left knee was stable.  The veteran was able to ambulate 
without difficulty.  X-ray studies of the left leg did not 
show any evidence of retained metallic foreign bodies.  The 
impression included status post left distal anterior thigh 
shrapnel injury with subsequent soft tissue injury and scar 
formation without evidence of clinical instability or nerve 
deficit.  Clinical strength by manual testing was 
symmetrical.  

In a letter received in September 1997, the veteran reported 
a persistent dull ache and a feeling of weakness in his left 
leg ever since the shell fragment injury in service.  The 
veteran denied any significant problems with his left knee 
since the injury and indicated that his current problem was 
purely muscular in nature.  

In February 1999, the Board remanded the appeal to the RO, in 
part, to obtain a comprehensive examination to determine the 
extent and severity of any residuals from the shell fragment 
wound to the left leg.  The veteran underwent a comprehensive 
examination by VA in July 1999.  At that time, the veteran 
reported that he worked full-time for the past twenty years, 
without restrictions.  The veteran indicated that he had not 
lost any time at work because of his leg disability, but had 
noticed that he was slowed down a little bit at work when his 
symptoms flare-up.  The examiner noted that he had reviewed 
the claims file, and described the medical history of the 
initial injury as reported in the service medical records.  

The veteran's current complaints included intermittent pain 
in the left thigh area.  The veteran reported that the pain 
was unpredictable and random, sometimes brought on by 
overuse, and at other times, for no obvious reason.  The 
veteran estimated the pain as 3 to 4 on a scale of 1 to 10, 
and stated that it was more of a nuisance than anything else.  
He reported that when it did flare-up, it felt like he had to 
drag his left leg or limp a little, but that it did not 
inhibit his ability to perform his job or other tasks.  The 
veteran denied any other pain or problems with his left leg 
or knee, and reported limited relief with aspirin or 
Ibuprofen.  

On examination, the left thigh was visually symmetrical in 
quad bulk with the right thigh.  At 10 cm above the patella, 
the left thigh measured 41.5 cm, and the right 42.5-cm.  
Manual strength testing was 5/5 for the quadriceps and 
hamstrings in the left leg, and there was no visible muscle 
deformity.  There was a small, 1-inch stellate scar over the 
anterior portion of the distal thigh, directly over the 
quadriceps attendant and just a few centimeters above the 
patella.  The scar was mildly tender to palpation and 
slightly adherent to the underlying surface.  Palpation about 
the scar was mildly tender, and there was no defect or 
deformity felt in the underlying muscles or tendons.  Deep 
palpation did not increase tenderness.  Range of motion of 
the left knee was from 0 to 145 degrees, and equal with the 
right knee.  There was no instability or subluxation in the 
left knee, and no effusion.  When ambulating, the veteran 
walked with a normal narrow-based gait without any evidence 
of a limp.  Light touch sensation was intact throughout.  
Distal strength was 5/5 in the tibialis anterior, gastroc-
soleus complex, extensor hallucis longus, peroneus, and 
posterior tibialis.  X-ray studies showed no evidence of bony 
injury in the distal thigh, and no evidence of retained 
metallic foreign bodies in the soft tissue.  

Review of Biodex testing revealed that at 60 degrees per 
second, the veteran's peak torque showed only a 2.4% deficit 
in quadriceps strength, meaning that the left quadriceps were 
only 2.4% less peak torque than the right.  Hamstring 
strength at 60 degrees per second showed a 26.6% deficit.  
This test was done a 5 repetitions.  However, at 300 degrees 
per second speed, the 15 repetitions showed no difference in 
peak torque between either extension groups, and his 
hamstrings improved to 
-5.9% deficit, with essentially equal strength at the 300 
degrees per second speed.  

The impression was left distal thigh shrapnel wound with no 
apparent residual functional deficit.  The examiner noted 
that the veteran had equal quadriceps bulk and essentially 
equal quadriceps strength based on Biodex testing.  His left 
knee range of motion was normal and his only symptom was 
diffuse pain in the distal thigh area, which was random in 
nature and did not interfere with employment or significantly 
limit his functional ability during flare-ups.  The examiner 
also noted that there was no detectable neurologic deficit of 
the left lower extremity related to the shrapnel injury other 
than some diminished sensation in the area of the scar 
itself.  The distal neurologic examination was normal, 
including 2+ patellar tendon and Achilles reflexes.  Finally, 
the examiner noted that the veteran did not exhibit any 
weakened movement, excess fatigability, or incoordination, 
and that this was confirmed on Biodex testing.  The examiner 
indicated that while there was some decreased hamstring 
weakness in the left leg, he opined that it was not related 
to the shrapnel injury.  

Analysis

In light of the nature of the disability at issue and to 
allow for a clear and fluid explanation of the claim for an 
increased rating, the Board will first address the question 
of the propriety of the effective date for the assignment of 
a 10 percent rating for the service-connected shell fragment 
wound to the left thigh.  

As noted above, service connection was established for 
residuals of a shell fragment wound to the left thigh by the 
RO in December 1970.  The records indicate that the award was 
based primarily on historical information and the medical 
findings from a VA examination.  The veteran reported a 
history of a shell fragment wound to the left thigh when 
examined by VA in November 1970, and the medical findings on 
examination at that time were consistent with a shell 
fragment wound to the left thigh.  The RO had requested all 
of the veteran's service medical records from the NPRC, but 
had not received all of them at the time of the December 1970 
rating decision.  The RO had determined that the veteran had 
been awarded a Purple Heart.  Based on this information, and 
the absence of any residual disability found on VA 
examination in November 1970, the RO granted service 
connection and assigned a noncompensable rating.  

Subsequently, in June 1971, additional service medical 
records were received and associated with the claims file.  
As there was no active appeal at the time the additional 
records were received, it appears that the records were 
associated with the claim file and file returned to the 
appropriate storage facility where it remained until the 
veteran requested an increased rating in 1989.  

While the additional service medical records do not provide a 
detailed description of the wound itself, they do show that 
the shell fragment wound was debrided and required regular 
medical attention due to minor infection and swelling.  The 
records indicate that it was more than one month before the 
wound healed and secondary closure could be accomplished.  

Disability from muscle injuries, for rating purposes, are 
classified as slight, moderate, moderately severe, or severe 
based the type of injury, history and complaints, and 
objective findings.  Generally, a slight disability of the 
muscle contemplates, among other findings, a simple wound of 
muscle without debridement or infection, brief treatment and 
return to duty.  A moderate disability of the muscle 
contemplates a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without residuals of debridement or prolonged 
infection.  38 C.F.R. § 4.56 (as in effect prior to and from 
July 3, 1977).  

While the service medical records do not include a clear 
description of the extent of the initial shell fragment 
wound, a VA examiner in November 1989 opined that the 
shrapnel injury was probably a deep penetrating type of wound 
and appeared to be more than just a minor injury.  
Additionally, the service medical records show that the wound 
required debridement and that it became infected on a couple 
of occasions, but responded well to treatment.  The Board 
finds that the overall nature of the veteran's shell fragment 
wound, as shown by the service medical records, should be 
classified as moderate.  

Based on all the evidence of record, including the service 
medical records, the veteran was assigned an increased rating 
to 10 percent for the residuals of a shell fragment wound to 
the left thigh, involving Muscle Group XIV, by rating action 
in December 1994.  The RO assigned an effective of September 
19, 1989, the date of receipt of the veteran's claim for an 
increased rating.  The question now before the Board is 
whether an effective date earlier than September 19, 1989 may 
be assigned for 10 percent rating.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Additional VA regulations provide as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase [emphasis added] will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the 
later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

In the case at hand, the RO's assignment of an effective date 
of September 19, 1989, the date of receipt of the claim for 
increase, was consistent with the above regulations.  
However, given the peculiar facts of this case, the Board 
finds that an earlier effective date is warranted under 
38 C.F.R. §§ 3.156(c), and 3.400(q)(2).  See also Spencer v. 
West, 4 Vet. App. 283(1993).  

Where new and material evidence in the 
form of service department records are 
received before or after a decision is 
final, the former decision will be 
reconsidered by the adjudicating agency 
of original jurisdiction.  This 
comprehends official service department 
records which presumably have been 
misplaced and have now been located and 
forwarded to the Department of Veterans 
Affairs.  . . . The retroactive 
evaluation of disability resulting from 
disease or injury subsequently service 
connected on the basis of the new 
evidence from the service department must 
be supported adequately by medical 
evidence.  Where such records clearly 
support the assignment of a specific 
rating over a part or the entire period 
of time involved, a retroactive 
evaluation will be assigned accordingly 
except as it may be affected by the 
filing date of the original claim.  

38 C.F.R. § 3.156(c).  

In light of the fact that additional service department 
records were received after the rating decision was 
implemented, and that those records clearly provide the basis 
for concluding that the shell fragment wound resulted in 
moderate muscle injury, the Board finds that evidence clearly 
supports the assignment of a 10 percent rating under the 
provisions of 38 C.F.R. § 3.156(c), effective from the date 
of the veteran's original claim of service connection.  

Increased Rating

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected left leg disability is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone two VA examinations and has testified at a personal 
hearing at the RO.  The record is complete and the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

As noted in the February 1999 remand, VA Regulations 
pertaining to muscle injuries were revised during the 
pendency of this appeal.  Although minor changes were made to 
the rating schedule with respect to the evaluation of muscle 
injuries in an amendment that became effective on July 3, 
1997, these changes did not alter the rating criteria or the 
percentage evaluations assigned for muscle injuries.  A 
version more favorable to the veteran is therefore not 
present in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the veteran's 
service-connected left thigh wound was evaluated by the RO 
under both the new and old rating criteria and that these 
criteria were provided to the veteran and his representative 
in a Supplemental Statement of the Case issued in October 
1999.  

The Board notes that for VA rating purposes, the cardinal 
symptoms of muscle disability are weakness, fatigue-pain, 
uncertainty of movement, while the cardinal signs of muscle 
disability are loss of power, lowered threshold of fatigue 
and impairment of coordination. 38 C.F.R. § 4.54 (effective 
prior to July 3, 1997, now set forth at 38 C.F.R. § 4.56(c) 
(1999)).  

Under VA regulations, a "moderate" disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  38 
C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(iii).  

VA regulations provide that a "moderately severe" disability 
of muscles shall represent a type of injury manifested by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3)(i).  
There must be service department records or other evidence 
showing hospitalization for a long period for treatment of 
the wound, as well as a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as 
described above, and, if present, evidence of inability to 
keep up with work requirements.  38 C.F.R. § 4.56 (d)(3)(ii).  
Finally, there must be entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side must demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3)(iii).  

The veteran's gunshot wound with damage to Muscle Group XIV 
has been evaluated pursuant to 38 C.F.R. § 4.73, under 
Diagnostic Code 5314, which provides as follows:  

Group XIV.  Function: Extension of knee (2, 3, 4, 5); 
    simultaneous flexion of hip and flexion of knee (1); 
tension of
    fascia lata and iliotibial (Maissiat's) band, acting with 
XVII
    (1) in postural support of body (6); acting with 
hamstrings in
    synchronizing hip and knee (1, 2).  Anterior thigh group: 
(1)
    Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus
    intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  

     Severe...................................................        
40
     Moderately Severe..................................        
30
     
Moderate.................................................        
10
     
Slight......................................................         
0

Initially, the Board notes that there are several comments 
that can be made about the shell fragment wound to the left 
thigh that are obvious from the record.  The 1968 shell 
fragment wound did not prevent the veteran from completing 
service in the military until 1970; the wound has been 
essentially static for decades; the veteran has not sought 
treatment for the any residuals since incurrence, and there 
is nothing in the record to show that the shell fragment 
wound has precluded employment for the veteran.  In fact, the 
veteran stated that he has worked for the same employer for 
over twenty years and did not lose any time at work because 
of his service-connected left leg disability.  

The evidentiary record shows that the initial shrapnel wound 
resulted in damage to the distal left thigh area involving 
Muscle Group XIV, but did not cause any artery or nerve 
damage.  The wound was debrided and later sutured, but the 
left thigh wound was not so severe as to result in any 
significant complications during the approximately six week 
period of recuperation.  The initial wound was such as to 
indicate no more than moderate severity.  The wound was of 
relatively short track by a shrapnel fragment that did not 
result in prolonged infection or sloughing of soft tissue.  
As the wound scar was not adherent or depressed, there was no 
intermuscular cicatrization.  The initial VA examination 
report showed that the wound scar was about three-quarters of 
an inch in diameter, and asymptomatic.  

The current clinical findings on VA examinations during the 
pendency of this appeal show that the veteran does not have 
any limitation of motion in the left knee or left hip.  
Muscle mass and strength are essentially normal, and there is 
no evidence of any significant neurological or circulatory 
impairment.  On recent VA examination in July 1999, the 
examiner stated that there was no evidence of any residual 
functional impairment in the left lower extremity.  The only 
residual from the shell fragment wound was some random, 
diffuse pain in the distal thigh area which did not impact on 
employment or significantly limit the veteran's functional 
ability during flare-ups.  

In order for a higher rating to be warranted, the medical 
evidence would have to show that the veteran's service-
connected disability is moderately severe.  As noted, VA 
regulations provide that a "moderately severe" disability 
of muscles as opposed to a "moderate disability" are 
productive of symptomatology such as indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side (moderate 
disability only requires some loss); and tests of strength 
and endurance compared with sound side must demonstrate 
positive evidence of impairment.  In this case, the veteran 
does not demonstrate any of those symptoms.  In addition, 
there is no indication of limitation of motion.  As such, the 
Board finds that the residual symptomatology does not warrant 
more than a 10 percent rating for moderate muscle injury 
pursuant to the provisions of 38 C.F.R. §§ 4.56 and 4.73, 
Diagnostic Code 5314.  

The Board notes that the factors considered in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), for evaluation of a joint 
injury were adopted from the criteria used to evaluate muscle 
injuries under the rating schedule.  Therefore, a DeLuca 
analysis in this case would result in pyramiding, which is 
prohibited by the provisions of 38 C.F.R. § 4.14 (1999).  
Moreover, as loss of motion was not identified, there is no 
application of DeLuca.  

Lastly, the Board has considered whether separate evaluations 
are warranted for a tender or painful scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), the Court held that a 
veteran was entitled to a separate rating for scars if none 
of the symptomatology was duplicative of or overlapping with 
the symptomatology of another condition.  However, a 10 
percent evaluation for moderate muscle disability 
specifically contemplates objective findings of entrance and 
exit scars as a residual of a shell fragment wound which 
caused the muscle injury.  The criteria for slight or 
insignificant disability of muscles contemplates a minimum 
scar; the criteria for moderate muscle disability 
contemplates relatively small entrance and exit scars as the 
result of a shell fragment wound.  38 C.F.R. § 4.56.  To 
provide a separate rating for a condition already 
contemplated by a specific diagnostic code under which the 
veteran is rated, Diagnostic Code 5314, would constitute 
rating the "same disability" or the "same manifestation" in 
violation of the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).  





ORDER

An increased rating in excess of 10 percent for service-
connected shell fragment wound to the left thigh, involving 
Muscle Group XIV is denied.  

An effective date of August 29, 1970 is granted, subject to 
VA Regulations concerning the payment of monetary benefits.  




			
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

